                                                                                           FILED
                                                                                  2019 Sep-18 PM 03:36
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


REGINALDO COLINO,                          )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No.
                                           )   4:19-cv-827-LSC-GMB
Warden, ETOWAH COUNTY                      )
DETENTION CENTER, et al.,                  )
                                           )
       Respondents.



                           MEMORANDUM OPINION
      This is an action filed pursuant to 28 U.S.C. § 2241 challenging the legality

of the petitioner’s continued detention by federal immigration authorities pending

his removal from the United States. On August 26, 2019, the magistrate judge

entered a report recommending the respondents’ motion to dismiss be granted and

this action dismissed without prejudice as moot. (Doc. 11).

      After careful consideration of the record in this case, including the magistrate

judge’s report, the court hereby ADOPTS the report of the magistrate judge and

ACCEPTS his recommendations. In accordance with the recommendation, the

court finds that the respondents’ motion is due to be granted and the petition is due

to be dismissed as moot.
       A separate order will be entered.

       The Clerk is DIRECTED to serve a copy of this Memorandum Opinion and

its accompanying Final Judgment on counsel of record.1

       DONE and ORDERED on September 18, 2019.



                                                _____________________________
                                                       L. Scott Coogler
                                                 United States District Judge
                                                                                          160704




1
 Documentation submitted by the respondent indicates the petitioner was removed from the
United States to Brazil on July 26, 2019. The petitioner has not updated his address with the
court, and the respondent’s documentation does not indicate a forwarding address. Attempting
to serve the petitioner at the Etowah County Detention Center would be superfluous.
